Citation Nr: 1336798	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to increases in the "staged" ratings (of 20 percent prior to May 20, 2011 and 40 percent from that date) for postoperative residuals of prostate cancer.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth S. Beskin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's 100 percent rating for his service-connected prostate cancer and assigned a rating of 10 percent effective January 1, 2010.  A September 2010 rating decision increased the evaluation to 20 percent, effective January 1, 2010.  An October 2011 rating decision further increased the evaluation to 40 percent, effective May 20, 2011.  In May 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record. 

At the outset, the Board notes, that because Diagnostic Code (Code) 7528, the Code under which the Veteran's prostate cancer is rated, contains a temporal element - its criteria mandate the assignment of a 100 percent evaluation for a certain period of time followed by a VA examination to determine the degree to which any residuals are disabling - this claim is most appropriately characterized as entitlement to an evaluation in excess of 20 percent for residuals of prostate cancer, from January 1, 2010, the effective date of the RO's reduction (and in excess of 40 percent from May 20, 2011).  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (holding that a 100 percent evaluation for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code contained a temporal element for that 100 percent rating).   When the applicable Code contains a temporal element, an RO's action in reducing a 100 percent evaluation is not a "rating reduction," per se, as that term is commonly understood.  Rather it is procedural in nature, mandated by law and, as such, subject to the procedural requirements of 38 C.F.R. § 3.105(e), but not the rating reduction provisions of 38 C.F.R. §§ 3.343 and 3.344.  Id.  

Additionally, the Board notes in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In correspondence dated April 25, 2013, the Veteran's representative amended the appeal to include a TDIU claim, asserting that as of May 2, 2012, the Veteran was incapable of performing any substantial gainful activity.  At the hearing the Veteran further testified that he was forced to retire early due to his service-connected residuals of prostate cancer.  In the present case, pursuant to Rice, the Board does find a claim of entitlement to a TDIU was raised.  

The issue of entitlement to an increased rating for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: residuals of prostate cancer, rated 40 percent; major depressive disorder, rated 30 percent; degenerative joint disease, rated 10 percent; osteoarthritis of the left leg, rated 10 percent; and erectile dysfunction, rated 0 percent; the combined rating for the service-connected disabilities is 70 percent. 

2.  The Veteran's service-connected disabilities are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his educational and occupational background. 



CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met; a TDIU rating is warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  As this decision grants the Veteran a TDIU rating, there is no reason to belabor the impact of the VCAA on such matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 3 8 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran has the following service connected disabilities: residuals of prostate cancer, rated 40 percent; major depressive disorder, rated 30 percent; degenerative joint disease, rated 10 percent; osteoarthritis of the left leg, rated 10 percent, and erectile dysfunction, rated 0 percent; the combined rating for the service connected disabilities is 70 percent.  Therefore, the Veteran does meet the specific percentage requirements of 38 C.F.R. § 4.16(a).

What remains to be determined is whether the Veteran's service-connected disabilities are of such nature and severity as to preclude him from engaging in substantially gainful employment consistent with his education and occupational background.

The evidence shows that the Veteran's service-connected disabilities render him unemployable.  Treatment records show that in July 2011, January 2012, February 2012, August 2012, September 2012, and October 2012, the Veteran was treated at the hospital for urinary retention necessitating the implementation of a catheter.  The Veteran testified that the hospitalizations prior to May 2012 required he take time away from work.  A May 2013 opinion from the Veteran's private physician noted the Veteran has had numerous surgical procedures over the past two years, including transurethral resection of the prostate and bladder neck, meatol-urethral dilations with numerous recurrence of prostatic/bladder neck strictures due to his prostate cancer.  The physician stated that the Veteran requires continuous follow-up treatment for his condition with flare-ups that can occur at any time, without warning.  He opined that this condition had resulted in the patient's total disability.  

The evidence of record includes a July 2011 VA psychiatric examination report wherein the examiner diagnosed major depressive disorder and provided a Global Assessment of Functioning (GAF) score of 45.  The examiner noted that "his depressive symptoms have significantly negatively impacted on his social, occupational, and emotional functioning . . . ." 

The Veteran testified before the Board in May 2013 regarding his unemployability.  He testified that he began work as a maintenance worker in 1994.  He stated that he had a high school education with some college classes.  The Veteran noted that his job required physical skills and labor, including heavy lifting.  He testified that he was able to perform the requirements of his job until July 2011, following his first hospitalization.  After this hospitalization, he testified that he was limited by his disability and unable to perform his job functions, especially any heavy lifting.  Because he was unable to perform the requirements of his job, he made the choice to take an early retirement in May 2012 at age sixty-three, instead of waiting until sixty-five, as he intended.   The Board finds that the Veteran's statements as to the severity of his symptoms and the impact on his employability are within his own personal observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Board finds his statements to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).   He has provided a generally consistent account of his symptoms which the objective medical evidence tends to corroborate (notably his hospitalizations and use of a catheter).  

Accordingly, the Board finds that the Veteran is reasonably shown, by virtue of his service-connected disabilities, to be precluded from participating in any regular substantially gainful employment consistent with his education and occupational experience.  Resolving any remaining reasonable doubt in his favor, as the law requires (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board concludes that a TDIU rating is warranted.


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran seeks increased disability compensation for his service-connected residuals of prostate cancer.  Specifically, the Veteran alleges his symptoms are worse than described in the criteria for a 40 percent rating.  

Further development is necessary prior to the adjudication of this claim.  Specifically, the VA examination that was the basis for the current ratings assigned for his service-connected residuals of prostate cancer was conducted in May 2011.  The Veteran has not been examined by VA to assess the severity of his disability since.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  In this case, over two years have passed since the last VA examination, in which time the Veteran has continued to assert that his disability has worsened.  Specifically, the Veteran asserts that he has been hospitalized approximately eight times for urinary frequency and incontinence; has undergone numerous catherizations; and is unable to maintain employment due to his disability.  Under the circumstances, the Board finds that another VA examination is appropriate to address the current severity of his service-connected residuals of prostate cancer.

Additionally, the record shows that Veteran sought treatment with private providers for his disability.  Minimal records of this treatment are associated with the claims file.  As such, the RO should undertake to obtain any private treatment records relevant to the Veteran's claim that have not yet been associated with the claims file.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify all providers of treatment and/or evaluation he has received for his service-connected residuals of prostate cancer since 2009 and to provide any authorizations necessary for VA to obtain all outstanding records of any private treatment and/or evaluation (specifically from Caton Urologist, P.C. and J. Sharaby, M.D., P.C.).  The RO should secure for the record copies of the complete records (not already associated with the claims file) from the sources identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.

2. The RO should thereafter arrange for a VA examination to determine the current severity of the Veteran's service-connected residuals of prostate cancer.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide opinions regarding the current nature and severity of all of the manifestations of the Veteran's service-connected residuals of prostate cancer.  In this regard, the examiner should detail the nature and severity of any renal dysfunction and urine dysfunction, to include urine leakage, urinary frequency, and obstructed voiding, found to be present. 

All opinions expressed must be accompanied by supporting rationale. 

3. The RO should then re-adjudicate the matters of the ratings assigned for the Veteran's service-connected residuals of prostate cancer, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


